                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

LLOYD MICHAEL BLAIR,


       Petitioner,                                           Case No. 20-10470
                                                             Hon. Thomas L. Ludington
V.                                                           United States District Judge

SHERMAN CAMPBELL,

      Respondent,
___________________________________/

 OPINION AND ORDER TRANSFERRING SUCCESSIVE PETITION FOR WRIT OF
       HABEAS CORPUS TO UNITED STATES COURT OF APPEALS FOR
                        THE SIXTH CIRCUIT

       Petitioner, Lloyd Michael Blair, confined at the Gus Harrison Correctional Facility in

Adrian, Michigan, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He

challenges his 2010 conviction out of the Oakland County Circuit Court for second-degree murder,

felon in possession of a firearm, carrying a concealed weapon, and two counts of possession of a

firearm in the commission of a felony. The present petition constitutes a “second or successive

petition” within the meaning of 28 U.S.C. § 2244(b)(3). The Court transfers the matter to the

Court of Appeals so that Petitioner may obtain permission to proceed.

                                                I.

       Petitioner previously filed a petition for writ of habeas corpus challenging this conviction,

which was denied. See Blair v. Palmer, No. 2:13-cv-10758 (E.D. Mich. Apr. 30, 2014); app. dism.

No. 14-1785 (6th Cir. Sept. 23, 2014); cert. den. 135 S. Ct. 1496 (2015). Petitioner again seeks

habeas relief from his 2010 conviction.
                                                         II.

       Petitioner already filed a prior petition for a writ of habeas corpus challenging his

conviction. A prisoner who wishes to file a second or successive habeas petition must first ask the

court of appeals for an order authorizing the district court to adjudicate the petition. See 28 U.S.C.

§ 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998). When a habeas

petitioner files a second or successive petition for habeas corpus relief in the district court without

first obtaining permission to do so from the court of appeals, the district court must transfer the

petition to the court of appeals pursuant to 28 U.S.C. § 1631. See In re Sims, 111 F.3d 45, 47 (6th

Cir. 1997).

       Accordingly, the Clerk of Court is ORDERED to transfer the habeas petition to the United

States Court of Appeals for the Sixth Circuit pursuant to Sims and 28 U.S.C. § 1631. See Galka v.

Caruso, 599 F. Supp. 2d 854, 857 (E.D. Mich. 2009).


Dated: March 6, 2020                                                      s/Thomas L. Ludington
                                                                          THOMAS L. LUDINGTON
                                                                          United States District Judge


                                            PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon Lloyd Blair #501643, GUS HARRISON
                       CORRECTIONAL FACILITY, 2727 E. BEECHER STREET,
                       ADRIAN, MI 49221 by first class U.S. mail on March 6, 2020.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager




                                                        -2-
